Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can
be found in a prior Office action.
Feature “an estimate of the exact amount of time” in claims 1, 9, 20, and 22, is
understood to mean an estimate of the amount of time for the purpose of the current Office Action.

Claims 1,2,3,5,7-10,13-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1).
Regarding claim 1, Olsson teaches a battery (figs. 1-4) for powering a device (device 3500, fig. 35, for example; portable devices, paragraphs [0002][0003][0009]), the battery comprising: a display (RGB LEDs 420, paragraph [0128]; visual indication by an LED, paragraph [0073]) on the battery (aligned with apertures 218 in fig. 2, paragraph [0128]; fig. 2 shows battery enclosure 100, paragraph [0114]) configured to display a runtime indicator of the state of charge of the battery (paragraph [0128]). 
Olsson teaches information such as current battery capacity and estimated remaining battery life can be obtained using parameters stored in memory 172 (paragraph [0110], fig. 1B, which shows the inside of battery, paragraph [0018]); and the processing element can provide indication of “charge or discharge state, battery cycling information, remaining battery life” (paragraph [0110]).
Olsson does not teach RGB LEDs 420 are to configure to display a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery can be used to power the device before needing to be at least one of recharged or replaced prior to an end of life condition or the battery; in other words, Olsson does not teach whether RGB LEDs 420 display the battery life in exact time such as in minutes, or just displaying it in colored bars.
In the same field of endeavor, Neumeyer teaches that consumers expect an accurate indication of battery life (paragraph [0003]) and to display remaining battery life (“visual representation”, paragraph [0028]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the battery to display a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery, prior to an end of life condition of the battery, can be used to power the device before needing to be at least one of recharged or replaced such as using battery-state-indicating LEDs 420 in Olsson, for the benefit of meeting consumers’ expectation of knowing battery life.
Regarding claim 2, Neumeyer teaches the exact amount of time is displayed in minutes (paragraph [0028]). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the battery to display the runtime indicator in minutes for the benefit of meeting consumers’ expectation of knowing battery life.
Regarding claim 3, Olsson in view of Neumeyer teaches the battery of claim 1, further comprising: an end of life indicator including a tricolored LED (RBG LEDs 420, fig. 4, paragraph [0128] of Olsson) configured to indicate a condition of the battery relative to the end of life condition of the battery (paragraphs [0011][0110] of Olsson). 
Regarding claim 7, Olsson teaches the battery of claim 1 further comprising a communication link (arrow from 2320 to 2340 inside a PCB of the battery; PCB is shown as 152 in fig. 1A) for transmitting data to at least one of a central location of the battery (data for battery age, for example, is transmitted from 2320 to 2340, fig. 23), a specified location of the battery, or a pre-selected location of the battery. 
Regarding claim 8, Olsson in view of Neumeyer teaches the data includes the exact amount of time the battery, prior to the end of life condition of the battery, can be used to power the device before needing to be at least one of recharged or replaced (See claim 1 above, and fig. 23 of Olsson: initial capacity 2330; charge history 2322; battery age 2328). 
Regarding claim 9, Olsson teaches a system comprising: a device (fig. 35); and a battery (fig. 37), coupled to the device and configured to power the device (paragraph [0057]).
Fig. 37 does not teach that the battery includes a display on the battery displaying an exact amount of time or an estimate of the exact amount of time the battery can be used to power the device before needing to be at least one of recharged or replaced.
Embodiment shown in figs. 1-4 teaches display (RGB LEDs 420, paragraph [0128]; visual indication by an LED, paragraph [0073]) on the battery (aligned with apertures 218 in fig. 2, paragraph [0128]; fig. 2 shows battery enclosure 100, paragraph [0114]) configure to display a runtime indicator of state of charge of the battery (paragraph [0128]), for the known benefit of providing user indication of battery life. 
Olsson teaches information such as current battery capacity and estimated remaining battery life can be obtained using parameters stored in memory 172 (paragraph [0110], fig. 1B, which shows the inside of battery, paragraph [0018]); and the processing element can provide indication of “charge or discharge state, battery cycling information, remaining battery life” (paragraph [0110]).
Olsson does not teach RGB LEDs 420 are to display an exact amount of time or an estimate of the exact amount of time the battery can be used before needing to be at least one of recharged or replaced; in other words, Olsson does not teach whether RGB LEDs 420 display the battery life in exact time such as in minutes, or just displaying it in colored bars.
In the same field of endeavor, Neumeyer teaches that consumers expect an accurate indication of battery life (paragraph [0003]) and to display remaining battery life (“visual representation”, paragraph [0028]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a display on the battery configured to display a runtime indicator of state of charge of an exact amount of time or an estimate of the exact amount of time the battery, prior to an end of life condition of the battery, can be used before needing to be at least one of recharged or replaced, such as using battery-state-indicating LEDs 420 in Olsson, for the benefit of meeting consumers’ expectation of knowing battery life.
Regarding claim 10, Neumeyer teaches the system of claim 9, wherein the display is configured to display the exact amount of time in minutes (paragraph [0028]). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the battery to display the runtime indicator in minutes for the benefit of meeting consumers’ expectation of knowing battery life.
Regarding claim 13, it would have been obvious to the skilled in the art in view of Olsson to configure the display to display the end of life condition of the battery as an indication that the battery should be replaced, for the known benefit of alerting the user when it’s time to replace an old battery by displaying the information that is already available in the battery: Olsson teaches to calculate “remaining battery life” (paragraph [0110]), which indicates the battery’s end of life condition. 
Regarding claim 14, Olsson in view of Neumeyer teaches the system of claim 9, wherein the battery determines the runtime indicator based on at least one of environmental conditions (temperature, paragraph [0110] of Olsson) of the battery and (“one or more”, paragraph [0110]) use (battery age, charge/discharge history, paragraph [0110] of Olsson). 
Regarding claim 15, Olsson teaches the system of claim 14, wherein the battery is structured and configured to at least one of measure or monitor the usage of the battery (“to measure, monitor, control, and/or store battery operational information and/or coupled device operational information” paragraph [0009]). 
Regarding claim 16, Olsson teaches the system of claim 9 further comprising a communication link (3791, fig 37, paragraph [0255]) for transmitting data to at least one of a central location of the battery, a specified location of the battery or a pre-selected location.
Regarding claim 17, Olsson teaches the system of claim 16, wherein the communication link (3790, fig 37) is coupled directly to the battery.
Regarding claim 18, Olsson teaches the system of claim 16, wherein the communication link is structured and configured to communicate at least one of wirelessly (3790, fig 37, paragraph [0255]) or via the cloud.
Regarding claim 20, Olsson teaches a method, comprising: determining, via a battery, a runtime indicator of an exact amount of time or an estimate of the exact amount of time remaining before the battery should be recharged or replaced prior to an end of life condition of the battery (“current battery capacity”, “remaining battery life”, paragraph [0110]; using the processing element, paragraph [0110], included in the PCB, paragraph [0068], i.e. PCB 152 in figs. 1-4; charge/discharge history, battery age, paragraph [0110]; battery age, fig. 23); and displaying, via the battery, the runtime indicator of the state of charge of the battery prior to an end of life condition of the battery (paragraph [0128]; visual indication by an LED, paragraph [0073]). 
Olsson teaches information such as current battery capacity and estimated remaining battery life can be obtained using parameters stored in memory 172 (paragraph [0110], fig. 1B, which shows the inside of battery, paragraph [0018]); and the processing element can provide indication of “charge or discharge state, battery cycling information, remaining battery life” (paragraph [0110]).
Olsson does not teach RGB LEDs 420 are to display an exact amount of time or an estimate of the exact amount of time the battery can be used before needing to be at least one of recharged or replaced; in other words, Olsson does not teach whether RGB LEDs 420 display the battery life in exact time such as in minutes, or just displaying it in colored bars.
In the same field of endeavor, Neumeyer teaches that consumers expect an accurate indication of battery life (paragraph [0003]) and to display remaining battery life (“visual representation”, paragraph [0028]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to determine/display, via the battery, the runtime indicator of the exact amount of time or the estimate of the exact amount of time remaining before the battery, prior to an end of life condition of the battery, should be recharged or replaced to power the device, such as using battery-state-indicating LEDs 420 in Olsson, for the benefit of meeting consumers’ expectation of knowing battery life.
Regarding claim 21, Olsson in view of Neumeyer teaches (see claims 1,9 14) the method of claim 20, further comprising: monitoring at least one of an environmental condition of the battery and a usage of battery; and wherein the determining, via the battery, the runtime indicator of the exact amount of time or the estimate of the exact amount of time remaining before the battery, prior to the end of life condition of the battery, should be recharged or replaced to power the device is based on the monitoring of the at least one of the environmental condition of the battery and the usage of battery.  
Regarding claim 22, Olsson in view of Neumeyer teaches (see claims 1,9, 14) a battery, comprising: a display on the battery configured to display a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery, prior to an end of life condition of the battery, can be used to power the device before needing to be at least one of recharged or replaced, wherein the battery determines the runtime indicator based on an environmental condition of the battery.  
Regarding claim 23, Olsson in view of Neumeyer teaches the battery of claim 22, further comprising an end of life indicator of a condition of the battery relative to the end of life condition of the battery (paragraph [0128] of Olsson).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1) as applied to claims 1 and 9 above, and further in view of Ludtke (PG Pub 2009/0033277 A1).
Regarding claim 5, the previous combination remains as applied in claim 1.
Olsson teaches the battery of claim 1 further comprising a sensor for at least one of measuring or monitoring an environmental condition (temperature, paragraph [0110]) of the battery, and wherein the battery is configured to determine the runtime indicator(charge/discharge states, paragraph [0110]) and the end of life indicator (remaining battery life, paragraph [0110]) based on at least one of the environmental condition (temperature, paragraph [0110]) and (“one or more”, paragraph [0110]) usage (battery age and charge/discharge history, paragraph [0110]).
Olsson does not teach to measure or monitor plural environmental conditions.
In the same field of endeavor, Ludtke teaches including plural environmental conditions such as temperature and pressure can more accurately infer battery charge state (paragraph [0102]). 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include plural sensors for at least one of measuring or monitoring plural environmental conditions to more accurately infer battery charge state.
Neumeyer teaches the exact amount of time and an end of life indication for the benefit of meeting consumers’ expectation (paragraph [0003]). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1) as applied to claim 1 above, and further in view of Gaines et al (PG Pub 2012/0182143 A1).
Regarding claim 6, Olsson does not explicitly teach the battery to comprise a global positioning system transponder.
Olsson teaches sharing between batteries information such as instrument location history (paragraph [0237] and Table I).
Gaines teaches providing a global positioning system transponder for the benefit of determining a location of a device (39a, fig. 3, paragraph [0043]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a global positioning system transponder for the benefit of determining a location of a device.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1) as applied to claims 3 and 9 above, and further in view of Recker et al (PG Pub 2010/0327766 A1).
Regarding claim 4, Olsso remains as applied in claim 3 above.
Olsso further teaches using color LEDs indicate battery status (paragraph [0071]).
Olsso does not teach the tricolored LED includes at least one of: a green LED indicating the battery is in a good condition; a yellow LED indicating the battery is nearing the end of life condition of the battery; or a red LED indicating an immediate replacement of the battery.  
In the same field of endeavor, Recker teaches the battery of claim 3 wherein the tricolored LED includes at least one of: a green LED indicating the battery is in a good condition a yellow LED indicating the battery is nearing an end of life or a red LED indicating an immediate replacement of the battery (paragraph [0265]).  
Recker further teaches to use any color LEDs to indicate the status (paragraph [0265]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the tricolored LED to include at least one of: a green LED indicating the battery is in a good condition; a yellow LED indicating the battery is nearing the end of life the end of life condition of the battery; or a red LED indicating an immediate replacement of the battery, since it was known that any color LED might be used to indicate the battery status.  
Regarding claim 11, Olsso remains as applied in claim 9 above.
Olsso further teaches using color LEDs indicate battery status (paragraph [0071]).
Olsso does not teach an end of life indicator including the tricolored LED, wherein the tricolored LED includes at least one of: a green LED indicating the battery is in a good condition; a yellow LED indicating the battery is nearing an end of life; or a red LED indicating an immediate replacement of the battery.  
In the same field of endeavor, Recker teaches an end of life indicator including the tricolored LED, wherein the tricolored LED includes at least one of: a green LED indicating the battery is in a good condition a yellow LED indicating the battery is nearing an end of life or a red LED indicating an immediate replacement of the battery (paragraph [0265]).  
Recker further teaches to use any color LEDs to indicate the status (paragraph [0265]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make an end of life indicator including the tricolored LED configured to indicate a condition of the battery relative to the end of life condition of the battery, and wherein the tricolored LED included at least one of: a green LED indicating the battery was in a good condition; a yellow LED indicating the battery was nearing the end of life of the battery; or a red LED indicating an immediate replacement of the battery, since it was known that any color LED might be used to indicate the battery status.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1) as applied to claims 9 above, and further in view of Suzuki et al (PG Pub 2007/0164707 A1).
Regarding claim 12, Olsson does not teach the display is configured to display the end of life condition of the battery as a number of recharge cycles remaining before the battery should be replaced.  
In the same field of endeavor, Suzuki teaches the display is configured to display an end of life condition as a number of recharge cycles (L=L0-N, paragraphs [0062])0081]) remaining before the battery should be replaced, for the benefit of allowing the user to know in advance when the battery needs replacement.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the display to display the end of life condition of the battery as a number of recharge cycles remaining before the battery should be replaced, for the benefit of allowing the user to know in advance when the battery needs replacement.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (PG Pub 2013/0164567 A1) and Neumeyer (PG Pub 2012/0130660 A1) as applied to claims 9 above, and further in view of Centen (PG Pub 2010/0022904 A1).
Regarding claim 19, Olsson does not teach the device to be a defibrillator.
In the same field of endeavor, Centen teaches the device to be a defibrillator (paragraph [0108]), for the known benefit of providing a device that can restore heartbeats.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the device to be a defibrillator, for the known benefit of providing a device that can restore heartbeats.
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Applicant stated (second and third paragraphs, page 10, remarks)
More particularly, the Undersigned respectfully asserts that one skilled in the art of Grumbrell reading Neumeyer would understand that factor of time X would be equal to (remaining time for battery life Y)/(total time of battery life Z), whereby Y, not X, is exact amount of time or an estimate of the exact amount of time the battery can be used before needing to be recharged and/or replaced. Neumeyer teaches displaying X, and does not teach displaying Y. Thus, the factor of time embodiment of a battery life indicator as taught by Neumeyer may not be interpreted as a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery can be used before needing to be recharged and/or replaced as encompassed by independent claims 1, 9, 20 and 22. 
Also, the Undersigned respectfully asserts that one skilled in the art of Grumbrell reading Neumeyer would understand that a number N is plotted on a scale ranging from full battery life to end of battery life, and the location of the number N on the scale provide a general indication if the battery life is closer to the full battery life or to the endo of battery life. Thus, the number embodiment of a battery life indicator as taught by Neumeyer may not be interpreted as a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery can be used before needing to be recharged and/or replaced as encompassed by independent claims 1, 9, 20 and 22. 

In response, Neumeyer teaches that consumers expect an accurate indication of battery life (paragraph [0003]) and to display remaining battery life (“visual representation”, paragraph [0028]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to configure the battery to display a runtime indicator of an exact amount of time or an estimate of the exact amount of time the battery, prior to an end of life condition of the battery, can be used to power the device before needing to be at least one of recharged or replaced.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/           Primary Examiner, Art Unit 2899